UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 22, 2009 ELECSYS CORPORATION (Exact name of registrant as specified in its charter) KANSAS 0-22760 48-1099142 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 6 846 N. Mart-Way Court, Olathe, Kansas 66061 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (913) 647-0158 Not Applicable (Former name or former address, if changed since last report) Item 2.02 Results of Operations and Financial Condition. On July 22, 2009, Elecsys Corporatuib issued a press release announcing its financial results for the quarter and fiscal year ended April 30, 2009. A copy of the press release is furnished under Item 9.01 of this Form 8-K as Exhibit Item 9.01 Financial Statements and Exhibits. (c) EXHIBITS. The following exhibits are filed herewith: 99.1 Press Release dated July 22, 2009. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: July 22, 2009 ELECSYS CORPORATION By: /s/ Todd A. Daniels Todd A. Daniels Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Number Description 99.1 Press release dated July 22, 2009
